76 F.3d 379
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mona L. ROBERTS, Plaintiff-Appellee,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellant.
No. 92-4103.
United States Court of Appeals, Sixth Circuit.
Jan. 26, 1996.

Before:  CONTIE, NELSON, and BATCHELDER, Circuit Judges.

ORDER

1
The Commissioner appeals the judgment entered in August of 1992 upholding the denial of plaintiff's claim for disability insurance benefits, but finding that plaintiff was entitled to reopen her claim pursuant to Day v. Shalala, 794 F.Supp. 801 (S.D.Ohio 1991), aff'd in part, rev'd in part, 23 F.3d 1052 (6th Cir.1994).   The district court found that plaintiff was entitled to have her claim reopened because she was a member of the class certified in the Day action.   On May 12, 1994, however, this court limited the class of plaintiffs entitled to relief in Day, and remanded the case to the district court.  Day v. Shalala, 23 F.3d 1052.   On remand, only certain members of the Day class were found to be entitled to have their claims reopened.


2
The Commissioner now moves to vacate the judgment in this case and remand the case to the district court for reconsideration in light of developments in Day v. Shalala, supra.   Plaintiff has not filed a response to the motion to remand.   The Commissioner's unopposed motion to vacate and remand is well taken.


3
It therefore is ORDERED that the Commissioner's motion is granted, the judgment of the district court is vacated, and the case is remanded for reconsideration in light of developments in the case of Day v. Shalala, supra.